DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: the claim is an incomplete sentence, as no period appears at the end thereof.  Examiner is thus without knowledge as to whether or not claim 2 continues after the phrase “and combinations thereof[.]”  For examination purposes, this claim has been treated as if a period appears immediately following the quoted passage.  Accord, MPEP 608.01(m) (“Each claim begins with a capital letter and ends with a period.”).  If a different interpretation thereof is desired, applicant is directed to explicitly so state in responding to this Office Action.  Claim 2 is also objected to for its recitation of “the at least one metal the metal is”, which is grammatically unclear; it appears that the recitation should instead read “the at least one metal is[.]”  Appropriate corrections are required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1-4 and 6 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by James et al., US 2016/0176070 (published 6-23-16) (“James”) or, in the alternative, under AIA  35 U.S.C. 103 as being unpatentable over the same.  Regarding claims 1-3, James discloses methods of making shaped MOFs, such as a) Zn(8-hydroxyquinolinate)2 (“Zn(8-hq)2”) and b) Zn(Me-im)2 (“ZIF-8”).  See James at, e.g., par. 118-127 and 131; Table 1.  Zn(8-hq)2’s production method comprises a1) providing a metal in ionic form (here, 0.0374 mol of [Zn(CO3)]2[Zn(OH)2]3, i.e. 0.187 mol Zn+2) and an organic ligand (here, 0.375 mol of 8-hydroxyquinoline - an aryloxide, a pyridine derivative, and/or an amine per claim 3) as claimed as reactants, a2) mixing and allowing the reactants to form Zn(8-hq)2, and a3) forming a shaped body from step a2)’s mixture via an extruder; the initial molar ratio of the ionic metal and See id. at, e.g., par. 118-127 (esp. 118 and 125-26); clms. 1-2, 10, and 13-15.  ZIF-8’s production method comprises b1) providing a metal in ionic form (here, 0.056 mol of [Zn(CO3)]2[Zn(OH)2]3, i.e. 0.28 mol Zn+2) and an organic ligand (here, 0.84 mol of 2-methylimidazole) as claimed as reactants, b2) mixing and allowing the reactants to form an MOF (here, ZIF-8), and b3) forming a shaped body from step b2)’s mixture via an extruder; the initial molar ratio of the ionic metal and organic ligand (here, 0.28:0.84, i.e. 1:3) is controlled so that a molar excess of the ligand is employed to form the MOF.  See James at, e.g., par. 131; Table 1 (ZIF-8 formula is Zn(Me-im)2, i.e. a ‘stoichiometric’ Zn:Me-im ratio is 1:2); clms. 1-2, 10, and 13-15.  Given that James anticipates or at least renders prima facie obvious claim 1’s steps, the Zn(8-hq)2 and ZIF-8 made thereby are reasonably expected to possess/exhibit the claimed crush strength property, esp. since James’ methods a)-b) do not employ an external binder or lubricant as claimed- it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, since James teaches or at least suggests the claims’ positive method steps, it matters not whether James also teaches or suggests the features of the intended result of performing said steps- it is unreasonable to expect different results when performing identical or at least substantially similar steps.
Regarding claim 4, James’ methods are reasonably presumed/inferred to employ ambient P given the absence of P data/details in said methods, and/or ambient P is reasonably understood to be implicit within James’ methods given the absence of P data/details therein.  MPEP 2112 & 2144.01 (regarding employing implicit teachings in anticipation and/or obviousness rejections).  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The conclusion of obviousness is further supported by the fact that employing P values such as within the claimed range would desirably avoid the necessity and cost of employing pressurizing equipment such as pumps.  MPEP 2143 I (G).
Regarding claim 6, James’ methods are continuous.  See id. at, e.g., par. 18 and 55; clm. 18.  Additionally and/or alternatively, given James’ teaching of the desirability of performing its methods in continuous mode/fashion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so - the conversion of batch mode operation to continuous mode is non-patentable.  See, e.g., In re Korpi and Goldsby, 73 USPQ 229, 230 (CCPA 1947) (affirming BPAI’s upholding of Examiner’s conclusion that a batch-to-continuous mode conversion is obvious to those of skill in the art); MPEP 2144.04 V E.

Claims 5 and 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over James.  Regarding claims 5 and 7, which are considered to be identical or at least substantially similar despite significantly different wording (and thus, prior art meeting one such claim would necessarily also meet the other), James conducts its MOF formation and shaping steps, i.e. steps a2)-a3) and b2)-b3), within its extruder as detailed above.  See James at, e.g., par. 125-26 and 131.  Although James provides its reactants, i.e. conducts its a1) and b1) steps outside of its see id., this is not considered to be a patentable difference (i.e. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct its a1) and/or b1) steps within its extruder, thus making steps a1)-a3) and b1)-b3) into single-step full methods) in the absence of evidence of criticality or unexpected results in doing so, since no invention is generally involved in the broad concept of performing simultaneously operations which have previously been performed in sequence.  See In re Tatincloux and Guy, 108 USPQ 125, 128 (CCPA 1955); In re Mink, 43 USPQ 456, 457 (CCPA 1939).
Regarding claim 8, James’ Zn-to-8-hq initial molar ratio of 1:2.005 as detailed above involves 8-hq in 0.25% molar excess (i.e. [2.005-2]/2 = 0.0025 = 0.25%).  See James at, e.g., par. 118 and 125-26.  This value, although slightly lower than the 0.5% claimed lower endpoint, is considered to be close enough thereto to render the 0.5% claimed lower endpoint prima facie obvious since those of skill in the art would reasonably have expected James’ 0.25% and the claimed 0.5% values to have the same properties or results - a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (or results).  See MPEP 2144.05 I; Titanium Metals Co. of Am. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); Accord, In re Kirsch, Barnby, and Potts, 182 USPQ 286, 290 (CCPA 1974) (finding that prior art teachings lying slightly outside of a claimed range nevertheless negate non-obviousness, especially in the absence of any criticality statements regarding the claimed range).  Additionally and/or alternatively, given James’ teaching of employing a 0.25% molar excess of 8-hq, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired molar excess thereof, such as within the claimed range, via routine experimentation.  MPEP 2144.05, citing In re Aller.  This is especially so in e.g. [Zn(CO3)]2[Zn(OH)2]3 and 8-hq) may be adjusted as desired, i.e. James recognizes/regards its precursors’ molar ratio to be a result-optimizable variable, regardless of whether James specifically terms it as such.  See James at, e.g., par. 98-106.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ February 9, 2022
Primary Examiner
Art Unit 1736